IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00298-CV
 
In the
Interest of K.R.L., Jr. and M.R.L.,
Children,
                                                                                    
 
 

From the 74th District Court
McLennan County, Texas
Trial Court No. 2006-1100-3
 

memorandum opinion

 
Appellant’s trial counsel filed a notice of appeal
after the trial court entered an order terminating Appellant’s parental rights. 
Neither the $175.00 filing fee nor an affidavit of indigence for purposes of
this appeal has been filed.  Appellant’s brief was due on or before November 27,
2007.
We abated this appeal for a hearing in the trial
court to determine:  (1) why the
filing fee has not been paid or an affidavit of indigence has not been filed;
(2) why a proper brief has not been filed on Appellant’s behalf; (3) why a statement of points was not timely
filed; (4) whether Appellant’s
attorney has abandoned the appeal; (5) whether Appellant still desires to proceed
with the appeal; (6) whether Appellant is receiving effective assistance of
counsel; and (7) whether Appellant desires to represent himself.  
The trial court entered an order finding that, to protect Appellant’s right to appeal, trial
counsel filed the notice of appeal, but Appellant never contacted counsel to
indicate his desire to appeal.  The trial court allowed counsel to withdraw.  
On February 13, 2008, we sent a letter to
Appellant’s last known address advising him that we had abated the appeal for
the above reasons and enclosing the trial court’s order and findings.  We
notified Appellant that we may dismiss his appeal for want of prosecution
unless he filed a response showing grounds for continuing the appeal.  No response
has been filed.
Accordingly, the appeal is dismissed.  See
Tex. R. App. P. 42.3(b).
                                
                                       
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal
dismissed 
Opinion delivered and
filed March 26, 2008
[CV06]